Citation Nr: 0635303	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-03 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection, to include on a secondary 
basis, for gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Jurisdiction over the case was 
transferred to the RO in Atlanta, Georgia in December 2003.  
The Board remanded this case in April 2005 for further 
development. 

In an April 2006 statement, the veteran raised the issues of 
entitlement to service connection for bronchitis and 
sinusitis.  She also sought to reopen her claim of 
entitlement to service connection for psychiatric disability.  
These matters are therefore referred to the RO for 
appropriate action.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

The veteran primarily contends that she developed a 
gastrointestinal disorder from medications used to control 
her service-connected orthopedic disabilities.

Service medical records document treatment in early 1990 for 
gastrointestinal complaints which at one point were 
considered possibly related to prescribed medication.  Post-
service treatment records on file show that the veteran has 
been diagnosed with a reflux disorder, and reported 
intermittent abdominal complaints she contends began in 1989.  
At one point, her complaints of epigastric pain and nausea 
were attributed to the use of Darvocet; she was advised to 
stop using that medication, as well as any over-the-counter 
nonsteroidal anti-inflammatory drugs (NSAIDs).

At the veteran's August 2002 VA examination, the examiner 
noted that his review of the records showed that the veteran 
used NSAIDs in service.  He explained that such medications 
are known to cause gastrointestinal upset or gastritis, but 
that those symptoms usually resolve once the NSAIDs are 
stopped.  The examiner noted that diagnostic studies in 
November 2001 were negative for evidence of ulcers, bleeds, 
or polyps.  He concluded that the veteran's past NSAID use 
was not the significant cause of her nausea and vomiting 
symptoms.
 
The Board remanded the case in April 2005 to clarify the 
etiology of the veteran's claimed gastrointestinal disorder.  
The Board instructed the examiner to provide an opinion, 
after all relevant studies had been performed, as to whether 
it was at least as likely as not that any current 
gastrointestinal disorder was caused or aggravated by 
medication the veteran currently takes or used to take for 
her service-connected disorders.

The veteran thereafter attended a VA examination in September 
2005.  The examiner primarily discussed the veteran's service 
medical records, and concluded that she currently complained 
of reflux and occasional nausea and vomiting symptoms 
controlled with medication.  The examiner noted that the 
causes of reflux are multifactorial, and that while the 
veteran appeared to have developed gastrointestinal symptoms 
in service precipitated by the use of Tolectin, the 
gastrointestinal effects of NSAIDs are typically limited.  
The examiner noted that the veteran continues to use NSAIDs.

The examiner concluded that it was difficult to determine the 
cause of the veteran's reflux and dyspepsia, and suggested 
further studies in the form of a gastric emptying study or an 
upper gastrointestinal series with small bowel follow 
through.  The examiner opined that it was not "evident" 
from the service medical records that any medication the 
veteran used in service would explain her continued 
gastrointestinal symptoms.  He noted that trial cessation of 
certain current medications might improve her symptoms.

As is evident from the above, the examiner did not provide 
the opinion requested in the Board's April 2005 remand, 
namely whether any medications used currently or in the past 
for the veteran's service-connected disorders caused or 
chronically worsened the claimed gastrointestinal disorder.  
The examiner instead suggested performing additional 
diagnostic studies, but notably did not, despite the remand 
instructions, order those studies.

Given that the September 2005 VA examination report does not 
comply with the Board's instructions, the Board must remand 
this case again for further development.  

The Board additionally notes that at an October 1994 private 
medical examination, the veteran reported that she had 
applied for disability benefits from the Social Security 
Administration (SSA).  Records associated with her 
application for such benefits are potentially relevant and 
should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain a 
copy of any SSA decision awarding or 
denying the veteran disability benefits, 
as well as a copy of the record upon 
which the veteran's award or denial of 
SSA disability benefits was based.

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's claimed 
gastrointestinal disorder.  All indicated 
studies, including (with the veteran's 
consent) a gastric emptying study or an 
upper gastrointestinal series with small 
bowel follow through, should be 
performed, and all findings should be 
reported in detail.  With respect to any 
gastrointestinal disorder identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service, or was caused or 
chronically worsened by the veteran's 
service-connected disorders, and in 
particular the medications used in the 
treatment thereof.

The veteran's claims file should be made 
available to the examiner for review.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions have been 
conducted and completed in full.  The RO 
should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
should issue a supplemental statement of 
the case, and provide the veteran and her 
representative an opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).






_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


